   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 1 of 7 PageID #: 1




LM:BGK
F. # 2021R00007

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – –X

IN RE THE SEIZURE OF:                                     AFFIDAVIT IN SUPPORT
                                                          OF SEIZURE WARRANT
ANY AND ALL FUNDS ON DEPOSIT
OR FORMERLY ON DEPOSIT IN CAPITAL                         Case No. 21-MJ-147
ONE, NA ACCOUNT NUMBER
36087857307 HELD IN THE
NAMES OF EDILI ORTIZ AND DIONNY
DURAN, UP TO AND INCLUDING THE SUM
OF ONE HUNDRED THIRTY-ONE THOUSAND
NINE HUNDRED DOLLARS AND NO CENTS
($131,900.00), AND ALL PROCEEDS
TRACEABLE THERETO;
– – – – – – – – – – – – – – – – – – – – –X


EASTERN DISTRICT OF NEW YORK, SS:

              ANTHONY J. CALDERARO, being duly sworn, deposes and states as
follows:

              1.     I am a Special Agent with the Internal Revenue Service-Criminal

Investigation (“IRS-CI”) and have been so employed for approximately two years. As a

Special Agent, I have investigated numerous matters during the course of which I have

conducted physical surveillance, interviewed witnesses, and used other investigative

techniques to secure relevant information regarding a variety of crimes. I am familiar with

the facts and circumstances set forth below based upon my personal review of records,

documents and other physical evidence obtained during this investigation, and from

communications and information provided to me by fellow agents and other government

personnel with knowledge related to this investigation.
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 2 of 7 PageID #: 2




              2.      This affidavit is made in support of an application warrant authorizing

the seizure of:

                    any and all funds on deposit or formerly on deposit in Capital One, NA
                    (“Capital One”) account number 36087857307 held in the names of Edili
                    Ortiz and Dionny Duran, up to and including the sum of one hundred
                    thirty-one thousand nine hundred dollars and no cents ($131,900.00), and
                    all proceeds traceable thereto (the “SUBJECT ACCOUNT”).

              3.      Because this affidavit is being submitted for the limited purpose of

establishing probable cause for the issuance of a seizure warrant, it does not include all the

facts that I have learned during the course of this investigation. Where the contents of

documents and the actions and statements of others are reported herein, they are reported

only in substance and in part, unless otherwise indicated.

              4.      As set forth below, there is probable cause to believe that the

SUBJECT ACCOUNT is subject to seizure and forfeiture pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 981(b), and 28 U.S.C. § 2461(c), as representing property which

constitutes or is derived from proceeds traceable to violations of 18 U.S.C. § 1343.

Specifically, there is probable cause to believe that Edili Ortiz violated Section 1343 of Title

18 by obtaining funds from the Small Business Administration by means of one or more

materially false and fraudulent representations and promises in an application that he

submitted via the Internet.

                   STATUTORY AND REGULATORY FRAMEWORK

              5.      Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal,

which constitutes or is derived from proceeds traceable to a violation of . . . any offense

constituting “specified unlawful activity” (as defined in [18 U.S.C. §] 1956(c)(7), or a

conspiracy to commit such offense” is subject to forfeiture to the United States.


                                               2
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 3 of 7 PageID #: 3




              6.      Pursuant to 18 U.S.C. § 1956(c)(7)(A), the term “specified unlawful

activity” includes offenses listed in 18 U.S.C. § 1961(1). Section 1961(1) includes wire

fraud in violation of 18 U.S.C. § 1343.

              7.      Pursuant to 18 U.S.C. § 981(b) and 21 U.S.C. § 853(f), as incorporated

by 28 U.S.C. § 2461(c), this Court is empowered to issue a seizure warrant for any property

subject to forfeiture under 18 U.S.C. § 981. Pursuant to 18 U.S.C. § 981(b)(2), seizures

pursuant to this section “shall be made pursuant to a warrant obtained in the same manner as

provided for a search warrant under the Federal Rules of Criminal Procedure

              8.      In any civil forfeiture action in which the subject property is cash

deposited into a bank account, the government is not required to identify the particular funds

involved in the offense, as any funds found in the same account within one year of the date

of the offense are subject to forfeiture pursuant to 18 U.S.C. § 984.

                                  THE INVESTIGATION

              9.      The Small Business Administration (“SBA”) is a federal agency of the

Executive Branch that administers assistance to small businesses in the United States. The

Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal law enacted on

or about March 27, 2020 designed to provide emergency financial assistance to the millions

of Americans who are suffering the economic effects caused by the COVID-19 pandemic.

The Economic Injury Disaster Loan (“EIDL”) Program is a loan program administered by

the SBA.

              10.     The CARES Act expanded the EIDL Program, which provides small

businesses with low-interest loans of up to two million dollars as economic support to help

offset the temporary loss of revenue experienced by businesses due to the COVID-19


                                               3
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 4 of 7 PageID #: 4




pandemic. To qualify for an EIDL under the CARES Act, an applicant must have suffered

“substantial economic injury” from COVID-19, based upon a company’s actual economic

injury determined by the SBA. EIDL funds may be used for payroll and other costs as well

as to cover increased costs due to supply chain interruption, to pay obligations that cannot be

met due to revenue loss, and for other similar uses. The CARES Act also permits applicants

to request an advance of up $10,000 to pay allowable working capital needs, which is

expected to be paid by the SBA within three days of submission of an EIDL application,

provided the application contains a self-certification under penalty of perjury of the

applicant’s eligibility for an EIDL. The SBA directly makes loans to applicants under the

EIDL Program.

               11.    Edili Ortiz (“Ortiz”) is 19 years old and currently maintains a residence

at 257 Lincoln Avenue, Brooklyn, New York (the “Ortiz Residence”). Ortiz opened the

SUBJECT ACCOUNT on December 10, 2019 and Ortiz and Dionny Duran are signatories

on the account. Ortiz is a national/citizen of the United States and therefore qualifies as a

“United States person” for purposes of 18 U.S.C. § 1957(d). According to information

received from the bank, Dionny Duran is Ortiz’s sister.

               12.    Based on the information obtained from the SBA, Ortiz, applied for an

EIDL on or about July 14, 2020 for her transportation business bearing her name, Edili Ortiz.

She listed the Ortiz Residence as the company’s place of business and loan address. The

EIDL application also listed Ortiz’s Social Security Number as the company’s Taxpayer

Identification Number. The EIDL application was submitted via the Internet through an

online portal and was received and processed at a location outside the State of New York.




                                                4
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 5 of 7 PageID #: 5




              13.    In the EIDL application, Ortiz represented, in substance and in part,

that she was the owner of the company and that the company commenced business

operations on or about November 26, 2019. Ortiz further stated in the application that the

company had one employee, gross revenues of $271,364.00, and $550.00 in cost of goods

sold. The EIDL application further stated that basis for seeking the loan was that the

purported business suffered economic injury due to the COVID-19 pandemic.

              14.    On or about July 14, 2020, the SBA authorized a $132,000 loan to

Ortiz. The same day, Ortiz signed a Loan Authorization and Agreement with the SBA in

which she certified, among other things, the following: “All representations in the

Borrower’s Loan application (including all supplementary submissions) are true, correct, and

complete and are offered to induce SBA to make this Loan.” Ortiz submitted the signed

Loan Authorization and Agreement to the SBA electronically.

                                THE SUBJECT ACCOUNT

              15.    On or about July 21, 2020, a wire transfer of $131,900 from the United

States Treasury, representing SBA EIDL proceeds, was received by Capital One and the

funds were deposited into the SUBJECT ACCOUNT. Subsequent to receiving the funds,

Ortiz immediately withdrew a total of $22,000 from the SUBJECT ACCOUNT. The

withdrawal of these funds was executed through a of $2,000 ATM withdrawal and $20,000

counter withdrawal at Capital One’s Cypress Hills Branch in Brooklyn, NY on July 21,

2020.

              16.    On or about July 21, 2020, a representative of Capital One spoke with

Ortiz regarding the receipt of the $131,900 from the United States Treasury and subsequent

withdrawal of funds. At that time, Ortiz stated the funds “were backpay from the IRS.”


                                              5
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 6 of 7 PageID #: 6




Subsequently, and contradicting her earlier statement, Ortiz advised Capital One that the

funds were for a “home loan from the SBA.” After being advised by a representative of

Capital One that the SBA loans were for the purpose of assisting business owners during the

pandemic, Ortiz provided a third explanation to Capital One, claiming that the loan “was for

a car as she is an independent contractor for Uber.”

              17.    The IRS investigation, which included a search of multiple government

and public databases including the New York Secretary of State, failed to identify any

transportation business operating by Edili Ortiz in New York or elsewhere. However, the

IRS investigation revealed that Ortiz operated as an independent contractor for Uber

Technologies. Inc. (“Uber”) since on or about November 26, 2019.

              18.    Based on documents provided by Uber and a review of bank records

obtained during the course of the investigation, it was determined Ortiz’s earnings statements

from Uber totaled $2,607.01 in 2019 and an additional $3,248.02 in January 2020, which

represented the one year period prior to the COVID-19 pandemic. In addition, a further

review of bank and financial records determined that Ortiz does not appear to have received

any income from any transportation businesses, other than from Uber and from New York

State Unemployment. Therefore, the investigation determined Ortiz fraudulently obtained the

EIDL funds based on grossly overstating the gross receipts of the transportation business she

operated.

              19.    Based on the above inconsistent statements by Ortiz, Capital One froze

the account and restricted activity based on suspected fraud on July 21, 2020. Currently, the

SUBJECT ACCOUNT has a balance of approximately $110,914.05.




                                              6
   Case 1:21-mj-00147-RLM Document 1 Filed 02/03/21 Page 7 of 7 PageID #: 7




              20.     Based on the foregoing investigation, it was determined Ortiz

fraudulently obtained the EIDL funds by grossly overstating the gross receipts of her

transportation business and further attempted to disguise this loan by making inconsistent

and false statements to bank officials when questioned about the its purpose.

                                       CONCLUSION

              21.     Based on the foregoing facts, there is probable cause to believe that

Ortiz engaged in wire fraud by submitting an application to the SBA with materially false

statements which induced the United States Treasury to wire approximately $131,900 to the

SUBJECT ACCOUNT.

              22.     Based on the facts set forth above, there is probable cause to believe

that the funds contained in the SUBJECT ACCOUNT constitute proceeds of Edili Ortiz’s

wire fraud activity in violation of 18 U.S.C. § 1343, or property traceable to such proceeds,

and are therefore subject to seizure and forfeiture to the United States pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 28 U.S.C. § 2461(c).

              23.    Accordingly, I respectfully request that the Court issue a seizure
warrant pursuant to 18 U.S.C. § 981(b) and 28 U.S.C. § 2461(c), authorizing seizure of the
SUBJECT ACCOUNT.

                                              /s Anthony J. Calderaro
                                            ANTHONY J. CALDERARO
                                            Special Agent, Internal Revenue Service

Sworn to before me by telephone
this 3rd day of February, 2021

   /s Roanne L. Mann
____________________________________
THE HONORABLE ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK



                                               7
